Citation Nr: 1424841	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received for to reopen the previously denied claim of entitlement to service connection for atypical anxiety disorder, schizoid personality disorder, and adjustment disorder (claimed as a nervous condition).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to February 1965.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2010.  The RO issued a Statement of the Case (SOC) in May 2011.  In July 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  

In addition to the paper claim file, there is a paperless, electronic (Virtual VA); as well as a Veterans Benefits Management System (VBMS); claims file associated with the Veteran's appeal, a review of which (other than the May 2014 Appellant's Brief) does not reveal any additional documents pertinent to the present appeal.

Regarding the characterization of the appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has been received; and, in view of the Board's favorable decision on the request to reopen, the Board has characterized this appeal as encompassing the matters set forth on the title page. 

In November 2013 correspondence, the Veteran submitted claims for service connection for diabetes mellitus, type II; health condition; kidney condition; contaminated water at Camp Lejeune; anemia; bilateral eye condition; and a right foot condition.  See November 2013 correspondence in VBMS electronic file.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); and are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied service connection for a nervous disorder, to include atypical anxiety disorder, schizoid personality disorder, and adjustment disorder, on the basis that the disability was not shown in service or within one year after discharge and was not otherwise  shown to be related to service.  

2.  The Veteran was notified of the May 1982 rating; and while he submitted a timely NOD in April 1983; he did not perfect his appeal; thus, the May 1982 rating decision became final.

3.  Since the May 1982 rating decision, the Veteran submitted a March 2010 letter from his private treating psychologist that suggests the nervous symptoms shown in service are the same symptoms the Veteran was currently experiencing.

4.  Evidence suggesting a relationship between the Veteran's current psychiatric symptoms (and diagnosis) and his active military service since the May 1982 final rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The May 1982 RO decision that denied service connection for atypical anxiety disorder, schizoid personality disorder, and adjustment disorder  (claimed as a nervous condition) is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the May 1982 rating decision is new and material, and the claim for service connection for atypical anxiety disorder, schizoid personality disorder, and adjustment disorder (claimed as a nervous condition) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


ORDER

The claim of entitlement to service connection for atypical anxiety disorder, schizoid personality disorder, and adjustment disorder (claimed as a nervous condition) is reopened.  To this extent only, the appeal is granted. 


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for a nervous condition (variously diagnosed), the Board must now conduct a de novo review.  Since the record evidence includes a diagnosis of major depressive disorder, the Board broadly construes the issue, for purposes of this appeal, as entitlement to service connection for an acquired psychiatric disorder, to include major depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the reopened claim can be properly adjudicated.

At the outset, it is unclear whether or not there are outstanding treatment records relevant for his disability.  The most recent treatment records associated with the claims file are dated through February 2011.  On remand, the Veteran should be provided an opportunity to identify any additional outstanding VA or non-VA psychiatric treatment records, to include any putative records pertaining to psychiatric treatment at the Wayne Memorial Hospital (Psychiatric Unit) from 2007.

Additionally, a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of the acquired psychiatric disorder currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current acquired psychiatric diagnosis that includes major depression, atypical anxiety, schizoid personality disorder, and adjustment disorder. The Veteran's service treatment records include two notations in January 6, 1965; and January 14, 1965 that document he was seen for anxiety and nervousness, respectively.  Additionally, the Veteran's private treating physician submitted a March 2010 statement which suggests the Veteran's current psychiatric symptoms are the same symptoms shown in service.  The physician indicates that she reviewed the January 6th service treatment record.  She does not indicate, however, that she has reviewed any other in-service or post-service medical records contained in the Veteran's claims file in conjunction with this statement.  To date, while the Veteran was afforded a VA neuropsychiatric examination in April 1982, he has not been afforded a VA medical opinion for this claim.  Based on the aforementioned evidence, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of his currently diagnosed acquired psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider (VA and non-VA) who has treated him for his claimed psychiatric disability since service.  Particularly, it should be noted that the claims file already includes private treatment records from Johnston County Mental Health Clinic dated February 1982 through March 1982; and from Dr. K.V. dated from February 2008 through February 2011.  The Veteran should be asked whether there are any other/outstanding records regarding his treatment for his psychiatric disability and, if so, the AOJ should request that the Veteran provide appropriate authorization to obtain any outstanding records, to specifically include the records pertaining to psychiatric treatment at the Wayne Memorial Hospital (Psychiatric Unit) from 2007.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Advise the Veteran that he may submit a supplemental medical opinion from his treating psychiatrist (i.e., Dr. K.S., or any other mental health professional), which includes a review of the records contained in his claims file, that addresses whether any acquired psychiatric disorder, to include major depression, that he now has, is related to the Veteran's period of service.  If such an opinion is provided, the Veteran's treating psychiatrist (or any other mental health professional) should provide the rational for the etiology opinion in addressing the following: is it at least as likely as not that such disorder had its onset in service, or is otherwise related to his active military service, based on the in-service complaints of nervousness and an inability to sleep noted in January 1965?  (Note: the basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case).

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA psychiatric examination by a qualified examiner to determine the etiology of his currently diagnosed acquired psychiatric disorder(s).  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that the file was available for review.  The examiner is requested to address the following questions:

	a) Identify all acquired psychiatric disorders, to specifically include major depression, manifested by the Veteran; and

	b) For each diagnosed acquired psychiatric disorder, to specifically include major depression, the examiner is asked to address the following: is it at least as likely as not that such disorder had its onset in service, or is otherwise related to his active military service, based on the in-service complaints of nervousness and an inability to sleep noted in January 1965? 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4.  After the above actions have been completed, adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression.  If the claim remains denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


